Citation Nr: 0803129	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a lumbar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.   

Additional argument and evidence was received in January 2006 
after the case had been certified to the Board by the agency 
of original jurisdiction (AOJ); such evidence has not first 
been considered by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 
(2007), pertinent evidence received by the Board under this 
section necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  The evidence submitted 
in this case is primarily associated with the PTSD claim, 
which is being REMANDED for reasons set forth below.  The 
submitted evidence does not address any other issue on 
appeal, allowing the Board to move forward with those issues.

The issues relating to claims of entitlement to service 
connection for PTSD, bronchial asthma and for a left hip 
disorder being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Disability of the lumbar and/or cervical spine was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated 
by active military service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  A lumbar spine disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June 2003.  That correspondence notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided additional information 
regarding VCAA claims processing.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  Because of the decision in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the correspondence 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.   

Factual Background

Service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to a cervical 
and/or lumbar disorder.  There was a mention of back pain in 
a June 1981 clinic note, but this was associated with an 
upper respiratory viral infection.  The veteran's separation 
examination of November 1981 noted no abnormalities of the 
spine.  The veteran was afforded an annual examination in 
November 1982 which also reported his spine as normal.  On 
the associated report of medical history in November 1982, 
the veteran denied any recurrent back pain.   

The veteran file his claim in March 2003.  Private treatment 
records from January 2005 first reflect treatment for 
cervical pain that "had been going on for more than 3 years 
now [with radiation] down the left arm. . . ."  The veteran 
reported to the examiner that his cervical pain was connected 
to injuries that happened during military service.  He was 
eventually diagnosis with multilevel cervical spondylosis 
with a herniated nucleus pulposus at C5-6 and annular disk 
bulges at other levels as well as moderate to severe 
bilateral foraminal stenosis.   

Post service, no definitive diagnosis has been set forth by 
any health care providers regarding the lumbar spine.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, such as 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Initially, the Board observes that the veteran's claim vis-à-
vis a lumbar disorder has been advanced as pain.  Pain or 
discomfort is not, of itself, a disorder for which service 
connection may be granted.  See Sanchez- Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).  The record does not contain any 
diagnosis regarding an identifiable lumbar spine disorder.

Concerning the cervical spine (neck), service treatment 
records are silent for any complaints of or treatment for the 
cervical spine.  Post-service, the veteran does have 
diagnoses of multilevel cervical spondylosis with a herniated 
nucleus pulposus at C5-6 and annular disk bulges at other 
levels as well as moderate to severe bilateral foraminal 
stenosis.  However, no health care provider has linked the 
present cervical spine pathology to service.  Without 
evidence of a cervical spine disorder in service, and absent 
a nexus opinion, tow of the three requirements for allowing 
service connection have not been met.   

The Board also notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, unenhanced reports of history 
transcribed by a medical examiner (such as that contained in 
the January 2005 private medical report) do not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).

In this case, there are no findings as to any cervical and/or 
lumbar spine disorders in service.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against a claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of low back condition); see also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  The Board also 
finds it significant that the veteran did not initiate this 
claim until 2003, more than 21 years after service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim)  

The Board finds that a medical examination in this case is 
not necessary to reach a decision with respect to the 
veteran's claims for service connection for a cervical and/or 
lumbar disorder.  There is no evidence that the veteran 
manifested such conditions during service or until many years 
after his release from service, or that establishes an event, 
injury or disease in service that may be linked to a current 
disorder.  Further development is not needed in this case 
because there is sufficient evidence to decide the claims.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court)are applicable to this 
appeal.  

The veteran was a paralegal/court reporter during service and 
likely was involved in military judicial proceedings.  He 
seeks entitlement to service connection for PTSD, in part 
predicated on retaliation by defendants because of his 
involvement in naval criminal prosecutions as evidenced by 
his being assaulted while in Coronado, California.  In 
support of his claim, the veteran submitted two buddy 
statements that appear to support the claimed assault.  The 
veteran was requested to provide the date of the assault, and 
he responded that the assault incident occurred between the 
end of February 1980 and mid-March 1980.  However, the RO 
does not appear to have undertaken any additional development 
to corroborate the claimed incident and/or the veteran's 
other assertions that he participated in undercover 
operations to prosecute offenders.  After certification of 
his appeal, the veteran supplied a statement dated in 
December 2005 wherein the veteran asserts that he reported 
the incident to the Officer of the Deck at the Naval Air 
Station North Island.  Under the circumstances additionally 
development is warranted.

The most current treatment records contained in the claims 
file date from April 2004.  The veteran asserts in his 
statement received in January 2006 that he continues to 
receive mental health treatment currently.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Board additionally observes that the veteran's service 
medical records reflect treatment for what he characterized 
as asthma attacks on several occasions in 1978.  Diseases of 
allergic etiology, including bronchial asthma, may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  Such requires a 
medical opinion.  

Concerning the left hip disorder, service treatment 
recordsreflect that in July 1980 and October 1980, the 
veteran was seen for a bruised left hip.  VA examinations 
have not been afforded to ascertain whether the veteran 
currently has residuals associated with these in service 
events.  A medical examination should be afforded unless "no 
reasonable possibility" existed that an examination would 
aid in substantiating the veteran's claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other 
applicable legal precedent to include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A record of the 
notification must be incorporated into 
the claims file.

2.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for asthma, PTSD and/or a 
left hip disorder since April 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should prepare a letter, 
including copies of the veteran's 
correspondence dated April 29, 2005 and 
December 15, 2005, asking the Naval 
Investigative Service in Washington, 
D.C. to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors 
associated with his participation in 
investigations, arrests and undercover 
work while aboard the U.S.S. Kitty 
Hawk.  

The AMC/RO should also make an attempt 
through the appropriate channels to 
verify the veteran's alleged assault 
stressor by researching the ship's logs 
of the U.S.S. Kitty Hawk as well as the 
O.O.D. logs Naval Air Station North 
Island, for the 30-day period from mid 
February 1980 to Mid March 1980.  The 
purpose of this action would be to 
verify whether or not there exists a 
record of the veteran's alleged 
assault, and if so, whether or not the 
record corroborates his stressor 
accounts.

The AMC/RO should also verify that the 
two buddy statements submitted by the 
veteran were submitted by individuals 
who had served with the veteran.

If any of the aforementioned stressors 
are verified, then a report must be 
prepared detailing the nature of the 
stressor alleged by the veteran.  This 
report is then to be added to the 
claims folder.

4.  Thereafter, if and only if one or 
more of the aforementioned stressor(s) 
is verified, the veteran must be 
scheduled for a comprehensive VA 
psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The entire 
claims file, to include the summary 
report of the corroborated stressor, 
must be made available to the 
psychiatrist or psychologist in 
conjunction with this examination.  The 
examiner must be instructed that only 
the veteran's verified stressor 
accounts described above may be 
considered for the purpose of 
determining whether the veteran has 
PTSD for service connection purposes.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify (1) whether the veteran's 
alleged stressors were sufficient to 
produce PTSD; and (2) whether there is 
a link between the current PTSD and the 
aforementioned stressors if they are 
found sufficient to produce PTSD by the 
examiner.

5.  The AMC/RO should schedule the 
veteran for a VA pulmonary examination to 
be conducted by a physician to determine 
the nature and etiology of any present 
respiratory disorders.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
manifestations of any current diagnosed 
respiratory disability should be 
described in detail.  The examiner should 
address whether the veteran has bronchial 
asthma.  All respiratory disorders should 
be diagnosed and an opinion is requested 
as to whether it is as least as likely as 
not (i.e., at least a 50-50- probability) 
that any currently diagnosed bronchial 
asthma, had onset or is otherwise related 
to service.  The examiner, in 
consideration of commonly accepted 
medical principals, is additionally 
requested to comment, without resort to 
speculation, as to whether the record 
demonstrates that any diagnosed bronchial 
asthma pre-existed service, and, if so, 
whether the condition permanently 
increased in severity beyond the natural 
progress of the condition. 

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  The veteran should be afforded a VA 
medical examination by a VA physician 
to ascertain the current status of the 
left hip.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.   Following physical 
examination of the veteran and a review 
of the claims folder, the physician is 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is as likely as not (50 percent 
probability or greater) that any 
currently existing left hip disorder is 
etiologically related to the veteran's 
service.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

8.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


